Citation Nr: 0929815	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-19 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for enrollment in the 
Department of Veterans Affairs healthcare system.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from January 1951 to January 
1953.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 determination of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia.  The VA Medical Center in Cheyenne, 
Wyoming certified this appeal to the Board for appellate 
review.  

Thereafter, the Board advanced this appeal on its docket 
pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA placed the Veteran in priority group 8 under 38 C.F.R. 
§ 17.36(b)(8) when processing his application for enrollment 
in VA's healthcare system.

2.  The Veteran filed his initial application for enrollment 
in VA's healthcare system after January 17, 2003.


CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA 
healthcare system are not met. 38 U.S.C.A. §§ 1705, 1721 
(West 2002 & Supp. 2008); 38 C.F.R. § 17.36 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
Veteran notice, albeit inadequate, with regard to his claim.  
However, remanding for more comprehensive notice or 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such action could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The Veteran filed an application for enrollment in VA's 
healthcare system in January 2008.  When processing this 
application, VA placed the Veteran in priority group 8.  By 
letter dated February 2008, VA informed the Veteran that he 
was not eligible for enrollment based on the filing date of 
his application and the priority group in which he was 
placed.  

The Veteran now asserts that he should be found eligible for 
enrollment in VA's healthcare system based on his service in 
Germany in Fall 1951 or 1952.  Allegedly, during that time 
period, he was participating in special operations training, 
when he was exposed to radiation and gas.  He contends that 
he and another soldier were assigned to investigate 
activities on the East German border.  In the morning they 
decided to leave, at which time the East Germans spotted them 
and began to fire shots.  Thereafter for several weeks, the 
Veteran allegedly experienced sickness of the stomach, head 
and nervous system, which he was told resulted from exposure 
to radiation and gas.  

Generally, a veteran must be enrolled in VA's healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary of VA is tasked with 
managing the enrollment of veterans in accordance with the 
following priorities (priority categories), in the order 
listed:

(1) veterans with service-connected 
disabilities rated 50 percent or greater; 
(2) veterans with service-connected 
disabilities rated 30 percent or 40 
percent; (3) veterans who are former 
prisoners of war (POW) or were awarded 
the Purple Heart; veterans with service-
connected disabilities rated 10 percent 
or 20 percent; 
(4) veterans who are in receipt of 
increased pension based on a need for 
regular aid and attendance or by reason 
of being permanently housebound and other 
veterans who are catastrophically 
disabled; (5) veterans who are unable to 
defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for 
hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described 
in 38 U.S.C.A. § 1710(a)(3).  

38 U.S.C.A. § 1705(a) (West 2002); 38 C.F.R. § 
17.36(b)(1)-(7) (2008).

An additional priority category 8 was established, effective 
October 2, 2002, pursuant to Section 202(a) of the Department 
of Veterans Affairs Health Care Programs Enhancement Act of 
2001, Pub. L. No. 107-135, 115 Stat. 2446 (2002). See 38 
C.F.R. § 17.36(b)(8).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in VA's healthcare 
system.  VA's Secretary has the authority and power to 
prescribe rules and regulations relating to hospital, nursing 
home care, and medical treatment of veterans.  See 38 
U.S.C.A. § 1721 (West 2002).  Establishing an additional 
priority category pursuant to 38 C.F.R. § 17.36 was clearly 
an exercise of that authority and was published as an interim 
final rule in the Federal Register on January 17, 2003.  In 
the Federal Register's summary, the rationale of that change 
was explained.

According to the summary, as required by Pub. L. 104-262, the 
Veterans' Health Care Eligibility Reform Act of 1996, VA's 
Secretary must make an annual decision concerning enrollment 
in VA's healthcare system in order to ensure that medical 
services provided are both timely and acceptable in quality.  
An enrollment system is necessary because VA health care is 
discretionary and can be provided only to the extent that 
appropriated resources are available for that purpose.  In 
recognition of this fact, Congress has prioritized 
eligibility to enroll in VA's system by creating eight 
priority categories, with "priority category 8" veterans 
(those who do not have compensable service-connected 
disabilities and whose incomes exceed geographic-means tests) 
having the lowest priority for enrollment.  The law 
recognizes the higher obligation owed to veterans requiring 
care for their service-connected disabilities, and to lower-
income veterans.  

After the implementation of the enrollment requirement in 
1998, all veterans seeking VA care were permitted to enroll.  
However, subsequently, VA experienced tremendous growth in 
the number of veterans seeking VA health care benefits.  VA 
was thus unable to provide all enrolled veterans with 
appointments within a reasonable time.  Instead, many VA 
facilities began to place new enrollees on waiting lists or 
scheduled their appointments so far in the future that the 
services became timely.

Due to this fact, VA decided to continue treatment for all 
veterans currently enrolled in any category and to initiate 
treatment for all new enrollees in priority categories 1 
through 7.  To protect the quality and improve the timeliness 
of care provided to veterans in higher enrollment priority 
categories, however, VA decided to suspend the enrollment of 
additional veterans in the lowest statutory enrollment 
category (priority group 8), effective January 17, 2003.  68 
Fed. Reg. 2,670, 73 (January 17, 2003) (codified at 38 C.F.R. 
§ 17.36).

VA subsequently amended its regulations to expand enrollment 
in VA's healthcare system for priority group 8 veterans with 
higher income (income that exceeds the current means test and 
geographic means test income thresholds by 10 percent or 
less), effective June 15, 2009.  74 Fed. Reg. 22,832, 22,835 
(May 15, 2009). 

A veteran may apply for enrollment in VA's healthcare system 
at any time by submitting a completed VA application for 
health benefits, a VA Form 10-10EZ, to a VA medical facility.  
38 C.F.R. § 17.36(d) (2008).  Upon receipt of a completed VA 
Form 10-10EZ, the appropriate VA personnel is to determine 
the veteran's eligibility for enrollment by placing him or 
her in a priority category.  If a veteran is found to be in a 
priority category that renders him ineligible for enrollment, 
VA is to notify the veteran that he or she is not eligible 
for enrollment.  38 C.F.R. 
§ 17.36(d)(2).

As previously indicated, in this case, the Veteran applied 
for enrollment in VA's healthcare system after January 17, 
2003, in January 2008.  Based upon his status as a 
nonservice-connected Veteran and the financial information 
provided, VA assigned the Veteran to priority group 8.  The 
Veteran does not disagree with the date of receipt of his 
application being after January 17, 2003.  He simply asserts 
that, due to in-service radiation exposure, he should not be 
assigned to priority group 8.  

A review of the claims file reflects that, previously, the 
Veteran claimed entitlement to service connection for 
multiple disabilities, including secondary to radiation 
exposure, but after the RO denied these claims, he did not 
appeal the decision.  The Veteran does not now claim, nor 
does review of the claims file show, that, aside from the 
alleged radiation exposure based upon which he was already 
denied service connection, he has any special eligibility 
attribute that might qualify him for an approved priority 
group.  See U.S.C.A. § 1705(a).  

Moreover, his income far exceeds the current means test and 
geographic means test.  According to the financial 
information the Veteran provided in his application, he has 
one dependent, total wages, including his dependent's, of 
$52,400, annual medical expenses of 8,200 (translating to a 
net income of $44,200), and net worth of $160,000.  He is 
thus not eligible for enrollment under the revised, relaxed 
standards.  See 
http://www.va.gov/healtheligibility/eligibility.  

The Board is bound by the statutory and regulatory provisions 
governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  
In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the lack of entitlement of 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Eligibility for enrollment in VA's healthcare system is 
denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


